4 3<> -/J
                              ELECTRONIC RECORD




COA#      11-12-00134-CR                        OFFENSE:        22.01


          Jack Theotrice Clark, Jr. v.
STYLE:    The State of Texas                    COUNTY:         Taylor

COA DISPOSITION:      AFFIRMED                  TRIAL COURT:    350th District Court


DATE:3/12/13                     Publish: YES   TC CASE #:      9708-D




                        IN THE COURT OF CRIMINAL APPEALS


         Jack Theotrice Clark, Jr. v.
style: The State of Texas                            CCA#:        PD-0439-15

     APPALL A HT\<>       Petition                   CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

                                                     JUDGE:

DATE:      06/&1/301f                                SIGNED:                           PC:_

JUDGE:       A U>'stAsiAstiH^-                       PUBLISH:                          DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD